IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-10805
                         Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

OSCAR OSPINA,

                                          Defendant-Appellant.

                        --------------------
          Appeals from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:99-CR-26-1-G
                        --------------------
                          February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Oscar

Ospina has moved to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).     Ospina has not filed

a response.    Our independent review of the brief and the record

discloses no nonfrivolous issue for appeal.    The record is not

developed sufficiently to reach Ospina’s ineffective assistance

claims raised in his separate, pro se notice of appeal.      United

States v. Navejar, 963 F.2d 732, 735 (5th Cir. 1992).      Ospina may

raise this issue in a 28 U.S.C. § 2255 proceeding.      Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 99-10805
                               -2-

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.